U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 AMENDMENT 3 TO FORM 10-SB GENERAL FORM FOR REGISTRATION OF SECURITIES OF SMALL BUSINESS ISSUERS Under Section 12(b) or (g) of The Securities Exchange Act of 1934 Red Reef Laboratories International, Inc. (Name of small business issuer in its Charter) Florida 75-3086416 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 450 Fairway Drive, #103 Deerfield Beach, FL (Address of principal executive offices) 954-725-9475 (Issuer's telephone number, including area code) Copies to: Greentree Financial Group, Inc. 7951 SW 6th ST Suite 216 Plantation, FL 33324 (954) 424-2345 Tel (954) 424-2230 Fax Securities to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on to be so registered which each class is to be registered None N/A Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, $.001 par value (Title of Class) Red Reef Laboratories International, Inc. TABLE OF CONTENTS PART I Item 1. Description of Business 3 Item 2. Management's Discussion and Analysis of Financial Condition 16 Item 3. Description of Property 20 Item 4. Security Ownership of Certain Beneficial Owners and Management 20 Item 5. Directors and Executive Officers, Promoters and Control Persons 21 Item 6. Executive Compensation 23 Item 7. Certain Relationships and Related Transactions 23 Item 8. Description of Securities 24 PART II Item 1. Market Price and Dividends on the Registrant’s Common Equity and Related Stockholder Matters 24 Item 2. Legal Proceedings 25 Item 3. Changes in and Disagreements with Accountants 25 Item 4. Recent Sales of Unregistered Securities 25 Item 5. Indemnification of Directors and Officers 25 PART F/S 29 PART III Item 1. Index to Exhibits 69 Signatures 70 2 PART I ITEM 1. DESCRIPTION OF BUSINESS Red Reef Laboratories International, Inc. (the "Company," “we”, “our”, “RRLB”) is a highly specialized company focusing on providing superior surface decontamination products and specialized services in the fight against bacteria, viruses and fungi (mold) infestations of our living environment. We were founded to develop, manufacture, distribute and sell surface disinfectants, which are inherently non-toxic, posing no hazard to people who use them and which are environmentally friendly, decomposing into harmless naturally occurring organic molecules. In 2003, the United States Marine Corps authorized and funded the testing of one of our proprietary formulations against weaponized Anthrax on two occasions at separate government laboratory facilities. Each test indicated our formula achieved a 99.999999% kill rate in less than thirty minutes. To this end, we have developed several products that have been registered with the Environmental Protection Agency (EPA) as well as proprietary formulas used for odor and stain removal caused by mold, mildew and algae.
